Exhibit No. 10.33

AMENDMENT TO RIGHTS AGREEMENT

This Amendment to Rights Agreement, dated as of February 16, 2006 (the
“Amendment”), is by and between Access Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and American Stock Transfer & Trust Company, a New
York corporation (the “Rights Agent”), amending certain provisions of the Rights
Agreement, dated as of October 31, 2001 (as amended and in effect from time to
time, including, without limitation, by that certain Amendment to Rights
Agreement, dated as of October 31, 2005, the “Agreement”), by and between the
Company and the Rights Agent. Terms not otherwise defined herein which are
defined in the Agreement shall have the same respective meanings herein as
therein.

WHEREAS, in accordance with Section 28 of the Agreement, the Company has
directed prior to the Distribution Date that it and the Rights Agent amend
certain provisions of the Agreement as specifically set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.             Amendment to Agreement. The Agreement is hereby amended as
follows:

(a)           The defined term “Acquiring Person” in Section 1(a) of the
Agreement is hereby deleted in its entirety and replaced with the following:

“Acquiring Person” means any Person who, together with all Affiliates and
Associates of such Person, is the Beneficial Owner of 15% or more of the Common
Shares of the Company then outstanding or who was such a Beneficial Owner at any
time after the date hereof, whether or not such Person continues to be the
Beneficial Owner of 15% or more of the Common Shares then outstanding, but will
not include the Company, any Subsidiary of the Company, any employee benefit
plan of the Company or any Subsidiary of the Company, or any entity holding
securities of the Company organized, appointed, or established by the Company or
any Subsidiary for or pursuant to the terms of any such plan. Notwithstanding
the foregoing, (i) Heartland, will not be deemed to be an Acquiring Person so
long as Heartland does not own, in the aggregate, in excess of 20% of the issued
and outstanding Common Shares, (ii) Oracle will not be deemed to be an Acquiring
Person so long as Oracle does not own, in the aggregate, in excess of 35% of the
issued and outstanding Common Shares, (iii) SCO Capital Partners LLC, together
with all of its affiliates and associates (including, without limitation, Beach
Capital LLC and Lake End Capital LLC) (“SCO”), will not be deemed to be an
Acquiring Person at any time and (iv) no Person will become an “Acquiring
Person” solely as the result of an acquisition of Common Shares by the Company
which, by reducing the number of shares outstanding, increases the proportionate
number of shares beneficially owned by such Person to 15% or more of the Common
Shares of the Company then outstanding, or in


--------------------------------------------------------------------------------




the case of Heartland or Oracle, to 20% or 35%, respectively, or more of the
Common Shares of the Company then outstanding; provided, however, that if a
Person (other than SCO) becomes the Beneficial Owner of 15% or more, or in the
case of Heartland or Oracle 20% or 35%, respectively, or more, of the Common
Shares of the Company then outstanding by reason of share purchases by the
Company, and after such share purchases by the Company becomes the Beneficial
Owner of any additional Common Shares of the Company, then such Person will be
deemed to be an “Acquiring Person.”  Notwithstanding the foregoing, if the Board
of Directors of the Company determines in good faith that a Person who would
otherwise be an “Acquiring Person,” as defined pursuant to the foregoing
provisions of this paragraph (a), has become such inadvertently, and such Person
divests as promptly as practicable a sufficient number of Common Shares so that
such Person would no longer be an “Acquiring Person,” as defined pursuant to the
foregoing provisions of this paragraph (a), then such Person shall not be deemed
to be an “Acquiring Person” for any purposes of this Rights Agreement.”

(b)           Section 3(a) of the Agreement is hereby deleted in its entirety
and replaced with the following:

“(a)         Until the earlier of:

(i)            the close of business on the tenth Business Day after the Shares
Acquisition Date; or

(ii)           the tenth Business Day (or such later date as may be determined
by action of the Board of Directors prior to such time as any Person becomes an
Acquiring Person) after the date of the commencement by any Person (other than
SCO, the Company, any Subsidiary of the Company, any employee benefit plan of
the Company or of any Subsidiary of the Company or any entity holding Common
Shares for or pursuant to the terms of any such plan) of, or of the first public
announcement of the intention of any Person (other than SCO, the Company, any
Subsidiary of the Company, any employee benefit plan of the Company or of any
Subsidiary of the Company or any entity holding Common Shares for or pursuant to
the terms of any such plan) to commence, a tender or exchange offer, the
consummation of which would result in any Person (other than Heartland or
Oracle) becoming the Beneficial Owner of Common Shares aggregating 15% or more
of the then outstanding Common Shares, or in the case of Heartland or Oracle,
the consummation of which would result in such Person becoming the Beneficial
Owner of Common Shares aggregating 20% or 35%, respectively, or more of the then
outstanding Common Shares;

(including any such date which is after the date of this Agreement and prior to
the issuance of the Rights; the earliest of such dates being herein referred to
as the “Distribution Date”):

(x)            no Right may be exercised;

2


--------------------------------------------------------------------------------




(y)           the Rights will be evidenced (subject to the provisions of
Section 3(b) hereof) by the certificates for Common Shares registered in the
names of the holders thereof (which certificates will also be deemed to be
certificates for Rights) and not by separate certificates; and

(z)            the Rights (and the right to receive certificates therefor) will
be transferable only in connection with the transfer of the underlying Common
Shares.

As soon as practicable after the Distribution Date, the Company will prepare and
execute, the Rights Agent will countersign, and the Company will send or cause
to be sent (and if requested, the Rights Agent will send) by first-class,
postage-prepaid mail or other appropriate means, to each record holder of Common
Shares as of the Close of Business on the Distribution Date, at the address of
such holder shown on the records of the Company, a certificate for Rights, in
substantially the form of the attached Exhibit B (collectively, “Rights
Certificates”), evidencing one Right for each Common Share so held. As of and
after the Distribution Date, the Rights will be evidenced solely by Rights
Certificates.”

(c)           The second paragraph of Exhibit C of the Agreement is hereby
deleted in its entirety and replaced with the following:

“Initially, the Rights will be attached to all certificates representing Common
Shares then outstanding, and no separate Rights certificates will be
distributed. Until the earlier to occur of (i) 10 business days following a
public announcement that a person or group of affiliated or associated persons
other than SCO Capital Partners LLC, together with all of its affiliates and
associates (including, without limitation, Beach Capital LLC and Lake End
Capital LLC) (“SCO”) (an “Acquiring Person”), have acquired beneficial ownership
of 15% or more, or in the case of Heartland Advisors, Inc., together with all of
its affiliates and associates (“Heartland”), or Oracle Partners LP, together
with all of its affiliates and associates (“Oracle”), 20% or 35%, respectively,
or more, of the outstanding Common Shares (the date of such an announcement
being a “Shares Acquisition Date”), or (ii) 10 business days (or such later date
as may be determined by action of the Board of Directors prior to such time as
any Person becomes an Acquiring Person) following the commencement of, or
announcement of an intention to make, a tender offer or exchange offer the
consummation of which would result in the beneficial ownership by a person or
group (other than SCO, Heartland or Oracle) of 15% or more, or in the case of
Heartland or Oracle, 20% or 35%, respectively, or more, of such outstanding
Common Shares (in either case, (i) or (ii), the “Distribution Date”), the Rights
will be evidenced, with respect to any of the Common Share certificates
outstanding as of the Record Date, by such Common Share certificates together
with a copy of this Summary of Rights.”

3


--------------------------------------------------------------------------------




2.             Condition to Effectiveness. This Amendment shall not become
effective until executed by the Company and the Rights Agent.

3.             Ratification, Etc. Except as expressly amended hereby, all terms
and conditions of the Agreement are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The Agreement and this
Amendment shall be read and construed as a single agreement. All references to
the Agreement shall hereafter refer to the Agreement, as amended hereby.

4.             No Waiver. Nothing contained herein shall constitute a waiver of,
impair or otherwise affect, any obligation of the Company under the Agreement or
any rights of any party consequent thereon.

5.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

6.             Governing Law. This amendment shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without reference to
conflict of laws).

[the remainder of this page is left blank intentionally]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

Company:

 

 

ACCESS PHARMACEUTICALS, INC.

 

 

By:

/s/ Stephen B. Thompson

 

 

 

Name: Stephen B. Thompson

 

 

 

Title: Vice President, Chief Financial Officer

 

[Rights Agent signature appears on following page]

5


--------------------------------------------------------------------------------




 

 

Rights Agent:

 

 

AMERICAN STOCK TRANSFER &
TRUST COMPANY, as Rights Agent

 

 

By:

/s/ Herbert J. Lemmer

 

 

 

Name: Herbert J. Lemmer

 

 

 

Title: Vice President

 

6


--------------------------------------------------------------------------------